           Case 1:19-cv-02316-RC Document 93 Filed 05/21/21 Page 1 of 1




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                        )
                                                     )
       Plaintiffs                                    )
                                                     )   Case No: 19-CV-2316-RC
               v.                                    )
                                                     )   Re: ECF 92
Antony John Blinken, in his Offiicial                )
       capacity as Secretary of State, et al.,       )
                                                     )
       Defendants                                    )


  PLAINTIFFS CARMICHAEL MOTION FOR LEAVE TO FILE VIA CM/ECF FOR
              INTERVENOR PLAINTIFF MICHELLE BOULTON

      1.    Michelle Boulton is moving to file as intervener plaintiff, without an attorney. We

moved for the Court to grant the joining of Boulton (ECF 92). The Court has granted CM/ECF

filing access to me for the sake of administrative efficiency. The Docketing has of Plaintiff

documents has improved as a result.

      2.    Michelle Boulton has asked me to serve her documents, that she is filing, via the

CM/ECF system. The CM/ECF system defaults at listing the new filer as not pro se.

      3.    I hereby move the court to grant me the power to file via CM/ECF as directed to by

Michelle Boulton as an intervener Plaintiff in this case; and I move that the Court accept the

filing of Michelle Boulton, with notice that she is not represented by an attorney.



      s/ David Alan Carmichael
      David Alan Carmichael, Plaintiff - CM/ECF Filing Granted
      1748 Old Buckroe Road
      Hampton, Virginia 23664




                                                                                           p. 1 of 1
